DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/29/2020; 7/28/2020; 9/9/2020; 9/30/2020; 10/30/2020; 12/28/2020; 1/11/2021; 2/25/2021; 4/14/2021; 6/17/2021; 7/24/2021; 9/28/2021; 10/30/2021; 1/31/2022; 2/26/2022; 3/29/2022; and 5/25/2022 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to for improperly comprising greater that 150 words in length.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Claim 18 (and thereby dependent claims 19-20) currently ends with a comm (“,”) instead of ending with a period (“.”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 (and thereby dependent claim 6), the phrase "a first light window" in line 5 renders the claim(s) indefinite because claim 2 already introduces a first light window in lines 4-5, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first light window of claim 2 or introduce a new, additional light window.  To move prosecution forward, the Examiner assumes Applicant intended to refer back to the first light window of claim 2.  Appropriate correction is required.
Regarding claim 7, the phrase "a first light window" in lines 2-3 renders the claim(s) indefinite because claim 2 already introduces a first light window in lines 4-5, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first light window of claim 2 or introduce a new, additional light window.  To move prosecution forward, the Examiner assumes Applicant intended to refer back to the first light window of claim 2.  Appropriate correction is required.
Regarding claim 15 (and thereby dependent claim 16), the phrase "a first light window" in line 5 renders the claim(s) indefinite because claim 12 already introduces a first light window in line 4, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first light window of claim 12 or introduce a new, additional light window.  To move prosecution forward, the Examiner assumes Applicant intended to refer back to the first light window of claim 12.  Appropriate correction is required.
Regarding claim 17, the phrase "a first light window" in line 4 renders the claim(s) indefinite because claim 12 already introduces a first light window in line 4, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant intended to refer back to the first light window of claim 12 or introduce a new, additional light window.  To move prosecution forward, the Examiner assumes Applicant intended to refer back to the first light window of claim 12.  Appropriate correction is required.
Claim 19 (and thereby dependent claim 20) recites the limitation "the first light window" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grace et al. (US 2017/0265942).
Grace discloses (see Figs. 1-2 and 5) laser-induced balloon catheters (100, Fig. 2) and methods (Fig. 5) comprising the following claim limitations:
(claim 1) A catheter system for imparting pressure to induce fractures in a vascular lesion within or adjacent a vessel wall (see Abstract; [0002]; [0026]), comprising a catheter (100, Fig. 2) that is configured to (i.e. capable of) advance to the vascular lesion (210, Fig. 2) located within a blood vessel (220, Fig. 2), the catheter (100) comprising an elongate shaft and a balloon (150, Fig. 2) coupled to the elongate shaft (as expressly shown in Fig. 2), the balloon (150) including a balloon wall (as shown in Fig. 2), the balloon (150) being configured to (i.e. capable of) move between a collapsed configuration suitable for advancing the catheter through a patient's vasculature (i.e. step 520, Fig. 5; [0026]) and a first expanded configuration suitable for anchoring the catheter in position relative to a treatment site (i.e. step 540, Fig. 5; [0026]); and a superheating system (e.g. 140, Fig. 2) that is positioned at least partially within the balloon (150), the superheating system being configured to (i.e. capable of) heat a balloon fluid (160, Fig. 2) within the balloon (150) rapidly enough to achieve spontaneous vaporization of the balloon fluid (160) and to generate inertial bubbles and acoustic pressure waves ([0026]; [0192]-[0193]; [0274]; [0284]; [0286]);
(claims 2 and 12) wherein the superheating system includes a first light guide (i.e. one of the plurality of outer optical fibers 135, Fig. 1A) extending along the elongate shaft (as shown in Figs. 1-1A), the first light guide (135) being configured to (i.e. capable of) be in optical communication with a light source (230, Fig. 2) at a proximal portion of the first light guide (135) (as shown in Fig. 2; [0273]; [0275]; [0279]-[0280]), the first light guide (135) including a first light window (140, Fig. 2) at a distal portion of the first light guide (135) (as shown in Fig. 2; [0273]; [0278]; light expressly travels from laser source 230, through optical fibers 135 and exits at the proximal emitter windows 140 of each respective optical fiber 135);
(claims 3 and 13) wherein the first light guide (135) is an optical fiber ([0273]) and the light source is a laser (230, Fig. 2; [0279]-[0280]);
(claims 4 and 14) further comprising a second light guide (i.e. a “second” outer optical fiber 135 of the sixteen optical fibers 135 expressly shown in Fig. 1A) coupled to the elongate shaft (as shown in Fig. 1-2; [0273]; [0275]), the second light guide being in optical communication with the light source (230) (as shown in Fig. 2; [0273]; [0275]; [0279]-[0280]);
(claim 10) A method for generating pressure to induce fractures in a vascular lesion within or adjacent a vessel wall of a blood vessel (see Abstract; [0002]; [0026]), comprising advancing a catheter (100, Fig. 2) to a vascular lesion (210, Fig. 2) location within the blood vessel (220, Fig. 2) (step 520, Fig. 5; [0310]-[0311]), the catheter (100) comprising a balloon (150, Fig. 2) coupled to an elongate shaft (as expressly shown in Fig. 2); expanding the balloon (150) from a collapsed configuration suitable for advancing the catheter through a patient’s vasculature (see steps 515,520 in Fig. 5; [0310]-[0311]; balloon catheter delivered in a collapsed state) to a first expanded configuration suitable for anchoring the catheter in position relative to the vascular lesion location (as shown in Fig. 2; see step 540 in Fig. 5; [0310]-[0311]; balloon catheter inflated once in position); and after expanding the balloon (i.e. step 540, Fig. 5), heating a balloon fluid (160, Fig. 2) with a superheating system (e.g. 140, Fig. 2) to achieve spontaneous vaporization of the balloon fluid (160) and generation of inertial bubbles and acoustic pressure waves (240, Fig. 2) directed toward a balloon wall of the balloon (150) (as shown in Fig. 2; see step 550 in Fig. 5; [0026]; [0192]-[0193]; [0274]; [0278]; [0284]; [0286]; [0310]-[0311]), thereby imparting pressure upon the vascular lesion (210, Fig. 2) to induce fractures in the vascular lesion ([0278]; [0284]; [0286]);
(claim 11) wherein the step of heating the balloon fluid (160) includes heating the balloon fluid (160) to above its boiling point in more than 1 nanosecond and less than 10 seconds (see claims 2 and 8; [0027]-[0028]; [0291]; [0293]);
(claim 18) A catheter system for imparting pressure to induce fractures in a vascular lesion within or adjacent a vessel wall (see Abstract; [0002]; [0026]), comprising a catheter (100, Fig. 2) configured to (i.e. capable of) advance to the vascular lesion (210, Fig. 2) located within a blood vessel (220, Fig. 2), the catheter (100) comprising an elongate shaft and a balloon (150, Fig. 2) coupled to the elongate shaft (as expressly shown in Fig. 2), wherein the balloon (150) comprises a balloon wall (as shown in Fig. 2) and is configured to (i.e. capable of) expand from a collapsed configuration suitable for advancing the catheter through a patient's vasculature (i.e. step 520, Fig. 5; [0026]) to a first expanded configuration suitable for anchoring the catheter in position relative to a treatment site (i.e. step 540, Fig. 5; [0026]); and a superheating system (e.g. 140, Fig. 2) configured to (i.e. capable of) heat a balloon fluid (160, Fig. 2) within the balloon (150) rapidly enough to achieve spontaneous vaporization of the balloon fluid (160) and to generate inertial bubbles and acoustic pressure waves ([0026]; [0192]-[0193]; [0274]; [0284]; [0286]), wherein the superheating system comprises a first light guide (i.e. one of the plurality of outer optical fibers 135, Fig. 1A) extending along the elongate shaft (as shown in Figs. 1-1A) and configured to (i.e. capable of) be placed in optical communication with a light source (230, Fig. 2) at a proximal portion of the first light guide (135) (as shown in Fig. 2; [0273]; [0275]; [0279]-[0280]);
(claim 19) wherein the first light window (140, Fig. 2) is in optical communication with the balloon fluid (160) (as shown in Fig. 2; [0273]; [0278]; light expressly travels from laser source 230, through optical fibers 135 and exits at the proximal emitter windows 140 of each respective optical fiber 135); and
(claim 20) further comprising a thermally conductive photonic absorption layer in optical communication with the first light window (140) and the light source (230) ([0092]-[0093]; [0100]; [0297]; [0301]; [0347]; [0359]-[0363]), wherein the thermally conductive photonic absorption layer is configured to (i.e. capable of) absorb a photonic energy from the light guide (135) and convert the photonic energy into thermal energy to achieve spontaneous vaporization of a balloon fluid (160) within the balloon (150) and to generate inertial bubbles and acoustic pressure waves ([0092]-[0093]; [0100]; [0297]; [0301]; [0347]; [0359]-[0363]; light absorbing material expressly disclosed to be applied as a coating to structures along the light path within the balloon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grace as applied to claims 2 and 12 above, and further in view of Cioanta et al. (US 2016/0008016).
Grace discloses (see Figs. 1-2 and 5) laser-induced balloon catheters (100, Fig. 2) and methods (Fig. 5) comprising the following claim limitations:
(claims 6 and 16) further comprising the step of absorbing photonic energy from the first light guide (135) with a thermally conductive photonic absorption layer disposed on the first light window (135) and in optical communication with the first light window (140) and the light source (230) ([0092]-[0093]; [0100]; [0297]; [0301]; [0347]; [0359]-[0363]), wherein the thermally conductive photonic absorption layer absorbs a photonic energy from the light guide (135) and converts the photonic energy into thermal energy to achieve spontaneous vaporization of a balloon fluid (160) within the balloon (150) and generating inertial bubbles and acoustic pressure waves ([0092]-[0093]; [0100]; [0297]; [0301]; [0347]; [0359]-[0363]; light absorbing material expressly disclosed to be applied as a coating to structures along the light path within the balloon).
Grace fails to expressly disclose the distal portion of the first light guide includes a diverting feature/first fiber diffuser that is configured to (i.e. capable of) direct light from the first light guide toward/to exit a side surface portion of the distal portion of the first light guide, the diverting feature including one of a reflecting element and a refracting element, the first light guide including a first light window that is positioned on and in optical communication with the side surface portion, wherein the distal portion of the first light guide includes a plurality of light windows axially spaced apart from one another by at least one intervening non- emitting portion of the first light guide, and a plurality of fiber diffusers, each fiber diffuser directing light from the first light guide to exit the first light guide at a side surface portion of the first light guide, wherein each side surface portion is in optical communication with one of the plurality of light windows.
However, Cioanta teaches (see Fig. 44) a similar shockwave balloon catheter (340, Fig. 44) and method wherein the distal portion of the first light guide includes a diverting feature/first fiber diffuser (i.e. leftmost reflector 402, as shown in Fig. 44) that is configured to (i.e. capable of) direct light from the first light guide toward/to exit a side surface portion of the distal portion of the first light guide (as shown in the dotted lines emanating from reflector 402 in Fig. 44, wherein light is reflected to laterally exit a side portion of catheter lumen; see Abstract; [0446]-[0449]; [0467]; [0526]; [0542]; [0564]), the diverting feature including one of a reflecting element (elements 402,404 in Fig. 44 are each expressly disclosed as reflectors in communication with a laser shockwave generator source; see claims 3-4; [0446]-[0449]; [0467]; [0526]; [0542]; [0564]) and a refracting element, the first light guide including a first light window (i.e. lateral-facing exterior surface of each reflector 402,404) that is positioned on and in optical communication with the side surface portion (as shown in Fig. 44), wherein the distal portion of the first light guide includes a plurality of light windows axially spaced apart from one another by at least one intervening non-emitting portion of the first light guide (as expressly shown in Fig. 44; multiple reflectors 402,44 shown with each respective reflector having a window/lateral-facing exterior surface) in order to beneficially increase and enhance the efficiency of the shock wave catheter by giving treatment simultaneously in multiple points of the treatment area ([0446]; [0448]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of Grace to have the distal portion of the first light guide include a diverting feature/first fiber diffuser that is configured to direct light from the first light guide toward/to exit a side surface portion of the distal portion of the first light guide, the diverting feature including one of a reflecting element and a refracting element, the first light guide including a first light window that is positioned on and in optical communication with the side surface portion, wherein the distal portion of the first light guide includes a plurality of light windows axially spaced apart from one another by at least one intervening non-emitting portion of the first light guide in order to beneficially increase and enhance the efficiency of the shock wave catheter by giving treatment simultaneously in multiple points of the treatment area, as taught by Cioanta.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771